TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00879-CV



                       Safeco Insurance Company of Indiana, Appellant

                                                  v.

                                      Logan Moss, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
     NOS. D-1-GN-16-000956, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                                            ORDER

PER CURIAM

               Safeco Insurance Company of Indiana, seeking to invoke our jurisdiction to review

an interlocutory order, has filed an unopposed petition for permissive appeal pursuant to Texas

Civil Practice and Remedies Code Section 51.014, subsections d and f.1 See Tex. Civ. Prac. & Rem.

Code § 51.014(d), (f); see also Tex. R. App. P. 28.3 (permissive appeals in civil cases).

               Accompanying Safeco’s petition is an order from the trial court finding that the

appeal of the interlocutory order is warranted because the order “involves a controlling question of



       1
          See Tex. Civ. Prac. & Rem. Code § 51.014(f) (“An appellate court may accept an appeal
permitted by Subsection (d) if the appealing party, not later than the 15th day after the trial court
signs the order to be appealed, files in the court of appeals having appellate jurisdiction over
the action an application for interlocutory appeal explaining why an appeal is warranted under
Subsection (d).”); see also id. § 51.014(d) (“[A] trial court in a civil action may, by written order,
permit an appeal from an order that is not otherwise appealable if: (1) the order to be appealed
involves a controlling question of law as to which there is a substantial ground for difference
of opinion; and (2) an immediate appeal from the order may materially advance the ultimate
termination of the litigation.”).
law as to which there is a substantial ground for difference of opinion” and that an appeal of the

order “will materially advance the ultimate termination of this litigation.” See id . § 51.014(d). We

agree that the appeal of the interlocutory order is warranted under Section 51.014(d) and accept the

appeal.2 See id. § 51.014(f). This appeal will proceed under the Texas Rules of Appellate Procedure

governing accelerated appeals, and a notice of appeal is deemed to have been filed as of the date of

this order. See Tex. R. App. P. 28.3(k). No separate notice of appeal is required. See id.

               It is ordered on February 3, 2017.



Before Chief Justice Rose, Justices Field and Bourland




       2
         Logan Moss has filed a response stating that he does not oppose the petition for permissive
appeal and that he agrees that this Court’s resolution of the legal issue posed “is the most efficient
manner to litigate” the remaining issues in the case.

                                                  2